DETAILED ACTION
This correspondence is in response to the communications received January 16, 2019.  Claims 1-25 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date. 


Specification
The disclosure is objected to because of the following informalities: The specification has numerous inconsistencies that need to be corrected.  For example, in paragraph 0032, the “die” is given the number 262 to identify the element in Fig. 2B.  Conversely, the “die” is given the number 260 to identify the element in Fig. 2B.  Which is the die in Fig. 2B, element 260 or 262?  Seemingly, the element 262 is referenced more frequently in the specification as the “die”, and further support for this, is when a “heat sink” is identified as element 260 in paragraph 0033 and also in many other paragraphs.  This appears to be the correct alignment of numbers to elements. 
Appropriate correction is required.


Relevant Prior Art
Trucco (US 2006/0065431) with title “Self-reflowing printed circuit board and application methods”, Fig. 6 shown below.

    PNG
    media_image1.png
    336
    430
    media_image1.png
    Greyscale


Aoki et al. (US 10,880,994) Fig. 4, shown below.  RGA discussed on col. 4, lines 25-34, “In some embodiments, interposer 201 provides the routing between CPU substrate 104 and motherboard 101. For example, interposer 201 widens the pitch of contacts 203 to a wider pitch of contacts 202 to reroute connections from CPU substrate 104 to a different connection. In some embodiments, interposer 201 is a Reflow Grid Array (RGA) which has embedded heaters. In some embodiments, RGA allows the BGA package to be reflowed to interposer 201. RGA of various embodiments can also be used to control warpage and monitor temperature of the RGA.”

    PNG
    media_image2.png
    444
    756
    media_image2.png
    Greyscale


Dang et al. (US 7,474,540) Fig. 1 shown below.  Heaters 78 and 79 are heating elements, col. 3, line 60 to col. 4, line 30.

    PNG
    media_image3.png
    491
    898
    media_image3.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image4.png
    217
    563
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    381
    628
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    341
    618
    media_image6.png
    Greyscale


Regarding claim 1, the Applicant discloses in Fig. 1, a reflowable grid array (RGA) interposer, comprising:

a substrate (110, ¶ 0020) having a top surface and a bottom surface that is opposite to the top surface (110 has an upper and lower surface);

a plurality of heater traces (120, ¶ 0020) in the substrate (120 shown within 110); and

a plurality of vias (117, ¶ 0020) in the substrate (117 shown within 110), 

wherein the plurality of vias extend vertically from the bottom surface to the top surface (117 are shown to extend in a vertical fashion within 110),



wherein the plurality of vias have a z-height that is greater than a z-height of the plurality of heater traces (117 extend a greater distance vertically than the vertical dimension of 120).

Regarding claim 9, the Applicant discloses in Fig. 2B, a semiconductor packaging system, comprising:

a RGA interposer (201) on a package substrate (202, ¶ 0030); and

a semiconductor package (250) on the RGA interposer (250 on 201), 

wherein the RGA interposer includes a substrate having a top surface and a bottom surface that is opposite to the top surface (201 has an upper surface and lower surface); 

a plurality of heater traces (220, ¶ 0039) in the substrate (220 inside of 201); and 

a plurality of vias (217, ¶ 0039) in the substrate (217 inside of 201), 

wherein the plurality of vias extend vertically from the bottom surface to the top surface (217 extend from lower surface of 201 to upper surface of 201),



wherein the plurality of vias have a z-height that is greater than a z-height of the plurality of heater traces (117 extend a greater distance vertically than the vertical dimension of 120).

Regarding claim 20, the Applicant discloses in Fig. 2B, a method of forming a semiconductor packaged system, comprising:

disposing a die (262, ¶ 0033) on a substrate (212), 

wherein the substrate (212) has a top surface and a bottom surface that is opposite to the top surface (212 has an upper surface and a lower surface);

stacking a heatsink (260, ¶ 0033) over the die and the substrate (260 is over 262 and 212),

wherein the heatsink (260) is coupled to the top surface of the substrate (260 couples to top surface of 212);

coupling a plurality of first solder balls (223) to the bottom surface of the substrate (223 couple to the lower surface of 212), 



disposing a RGA interposer (201) on a package substrate (202, ¶ 0030), 

wherein the RGA interposer is coupled to the package substrate by a plurality of second solder balls (224, ¶ 0038, 224 connect 201 to 202); and

disposing the semiconductor package onto the RGA interposer (250 on 201), 

wherein the semiconductor package is coupled to the RGA interposer by the plurality of first solder balls (250 connects to 201 by way of solder balls 223).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 2017/0179066).  The effective filing date of the instant application is January 16, 2019.  A grace period date would then be January 16, 2018.  Aoki et al. (US 2017/0179066) has a publication date of June 22, 2017.  This date pre-dates the grace period date and thus is available as prior art.

    PNG
    media_image7.png
    765
    1077
    media_image7.png
    Greyscale

Regarding claim 1, the prior art of Aoki discloses in Fig. 2, provided above, a reflowable grid array (RGA) interposer, comprising:

a substrate (220) having a top surface and a bottom surface that is opposite to the top surface (top surface and lower surface of 220);

a plurality of heater traces (245, ¶ 0017) in the substrate (245 in 220); and

a plurality of vias in the substrate (vias are interpreted as 225 and 230 in 220, ¶ 0017), 

wherein the plurality of vias extend vertically from the bottom surface to the top surface (225/230 extend from the upper surface and lower surface of 220),

wherein one of the plurality of vias is between two of the plurality of heater traces (at least two heater traces 245 are between two neighboring vias 225/230), and

wherein the plurality of vias have a z-height that is greater than a z-height of the plurality of heater traces (225/230 are vertically of a greater dimension that that of the vertical dimension of 245).

Regarding claim 2, Aoki does not disclose the RGA interposer of claim 1, wherein the plurality of heater traces (245) are embedded in a layer of the substrate (245 are embedded in a layer of 220), wherein the plurality of vias have top ends on the top surface of the substrate (vias 230/225 are at the top surface of the 220), and bottom ends on the bottom surface of the substrate (vias 230/225 are at the lower surface of the 220), and wherein the layer of the substrate is between the top ends and bottom ends of the vias (220 extends from top surfaces and lower surfaces of 225/230).

Regarding claim 9, the prior art of Aoki discloses in Fig. 2, provided above, a semiconductor packaging system, comprising:

a RGA interposer (220, ¶ 0017) on a package substrate (260, ¶ 0017, “motherboard 260”); and

a semiconductor package (210, ¶ 0017, “BGA package 210”) on the RGA interposer (210 on 220), 

wherein the RGA interposer includes a substrate having a top surface and a bottom surface that is opposite to the top surface (220 has an upper surface and a lower surface); 

a plurality of heater traces in the substrate (245, ¶ 0017, “heater trace 245”); and 

a plurality of vias in the substrate (vias are interpreted to be 225/230),  

wherein the plurality of vias extend vertically from the bottom surface to the top surface (noted vias extend from the top surface of 220 to the lower surface of 220),

wherein one of the plurality of vias is between two of the plurality of heater traces (at least two noted vias 225/230 are between two neighboring heater traces 245), and 

wherein the plurality of vias have a z-height that is greater than a z-height of the plurality of heater traces (225/230 are vertically of a greater dimension that that of the vertical dimension of 245).

Regarding claim 13, Aoki does not disclose the RGA interposer of claim 9, further comprising a plurality of second solder balls (255) coupled to the bottom surface of the RGA interposer (lower surface of 220) and a top surface of the package substrate (255 couple to the top surface of 260).

Regarding claim 14, Aoki does not disclose the RGA interposer of claim 9, wherein the plurality of heater traces (245) are embedded in a layer of the substrate (245 are embedded in a layer of 220), wherein the plurality of vias have top ends on the top surface of the substrate (vias 230/225 are at the top surface of the 220), and bottom ends on the bottom surface of the substrate (vias 230/225 are at the lower surface of the 220), and wherein the layer of the substrate is between the top ends and bottom ends of the vias (220 extends from top surfaces and lower surfaces of 225/230).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0179066) in view of Boyd et al. (US 2016/0351526) in view of Moore (US 2004/0020687).

Regarding claims 3 and 15, Aoki discloses the RGA interposer of claim 1 or 9, and Aoki does not disclose,
“wherein each of the plurality of heater traces includes a via filament interconnect coupled to a power source and a ground source”.

Boyd et al. discusses power discussed for powering the heater elements in at least ¶ 0072.  Clearly specifics with regard to the heating elements would need to be included to operate the heating elements in a basic electrical circuit consideration, where “…constant input voltage and the average current consumed by the heater…”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each of the plurality of heater traces includes … a power source”,

in the invention or system of Aoki as taught by Boyd, for the purpose of divulging the necessary basic signal inputs to allow for the practical operation of the heater traces.

Moore discusses in ¶ 0035, wherein a heater trace is connected to a power supply with an electrical connection, which is interpreted as the “filament interconnect” to bring voltage and 

    PNG
    media_image8.png
    371
    600
    media_image8.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each of the plurality of heater traces includes a via filament interconnect coupled to a power source and a ground source”,

in the invention or system of Aoki as taught by Moore, for the purpose of divulging the necessary basic signal inputs to allow for the practical operation of the heater traces.


s 4, 6, 7, 8, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0179066) in view of White (US 9,012,811).

Regarding claims 4 and 16, Aoki discloses the RGA interposer of claim 1 or 9, and Aoki discloses,
a plurality of first conductive pads on the top surface of the substrate (top face of portion 230 on upper surface of 220 in Fig. 2);
a plurality of second conductive pads on the bottom surface of the substrate (lower face of portion 230 on lower surface of 220 in Fig. 2).

Aoki however, does not disclose,
“a plurality of connection points coupled to the plurality of heater traces”.

White discloses in Figs. 6 and 7, wherein,
a plurality of first conductive pads on the top surface of the substrate (35 and 30 have exposed surfaces exposed by the substrate52a/80a);
a plurality of second conductive pads on the bottom surface of the substrate (35 and 30 have exposed surfaces exposed by the substrate52a/80a); and
a plurality of connection points coupled to the plurality of heater traces (35 and 30 connect to “heater circuit 75”, col. 12, lines 33-48).



“a plurality of first conductive pads on the top surface of the substrate;
a plurality of second conductive pads on the bottom surface of the substrate;
a plurality of connection points coupled to the plurality of heater traces”,

in the invention or system of Aoki as taught by White, for the purpose of providing access points to allow for electrical signals to be applied to the heater traces so they can perform their intended function.

Regarding claim 6, Aoki discloses the RGA interposer of claim 4, further comprising a plurality of solder balls on the plurality of first conductive pads on the top surface of the substrate (215 on top surface of 220), wherein the plurality of solder balls couples the substrate to a second substrate (220 couples to 210 by way of 215).

Regarding claims 7 and 18, Aoki discloses the RGA interposer of claim 6 or 9, further comprising a heated surface in the first substrate (when heater traces 245 are activated, the surfaces near the heater traces 245, will be heated surfaces, this is discussed in detail in ¶ 0017), wherein the heated surface in the first substrate is thermally coupled to one or more of the heater traces (this is discussed in detail in ¶ 0017), one or more of the solder balls (discussed in ¶ 0017), and one or more of the first conductive pads (230), and wherein the heated surface has a first 

Regarding claims 8 and 19, Aoki discloses the RGA interposer of claim 7 or 18, wherein the second temperature of the heated surface reflows the one or more of the first solder balls to couple the substrate to the second substrate (this is discussed in detail in ¶ 0017).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0179066) in view of White (US 9,012,811) in view of Boyd et al. (US 2016/0351526).

Regarding claim 17, Aoki discloses the RGA interposer of claim 8, and Aoki does not disclose,
“wherein the plurality of heater traces are resistive heaters”.

Boyd discloses in Figs. 8A-C, a resistive heater trace for use in reflowing solder balls for an integrated circuit chip package, discussed at length in ¶ 0076 and 0077.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the plurality of heater traces are resistive heaters”,

in the invention or system of Aoki as taught by Boyd, for the purpose of providing the conductive elements within the substrate which can cause excess heat to build up due to the resistive nature of the material properties which can cause solder ball reflow should the designer or operator desire to reflow the solder ball connections.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0179066) in view of Boyd et al. (US 2016/0351526).

Regarding claim 5, Aoki discloses the RGA interposer of claim 1, and Aoki does not disclose,
“wherein the plurality of heater traces are resistive heaters”.

Boyd discloses in Figs. 8A-C, a resistive heater trace for use in reflowing solder balls for an integrated circuit chip package, discussed at length in ¶ 0076 and 0077.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Aoki as taught by Boyd, for the purpose of providing the conductive elements within the substrate which can cause excess heat to build up due to the resistive nature of the material properties which can cause solder ball reflow should the designer or operator desire to reflow the solder ball connections.


Claims 10-12, 20-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0179066) in view of Shimizu et al. (US 6,566,748).

Regarding claim 10, Aoki discloses the RGA interposer of claim 9, Aoki does not disclose the details of, 
wherein the semiconductor package (210) further comprises a plurality of first solder balls (215) on a bottom surface of the semiconductor package (215 on lower surface of 210), wherein the plurality of first solder balls couples the semiconductor package to the top surface of the RGA interposer (215 couple 210 to top surface of 220).

Aoki does not disclose the details of,
“wherein the semiconductor package further comprises: a die on a substrate; a heatsink over the die, wherein the heatsink is on the substrate”.

Shimizu discloses in Fig. 4, provided above, 

a die on a substrate (12 on 11); 
a heatsink (33) over the die (12), 
wherein the heatsink is on the substrate (11).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of

“wherein the semiconductor package further comprises: a die on a substrate; a heatsink over the die, wherein the heatsink is on the substrate”,

in the invention or system of Aoki as taught by Shimizu, for the purpose of protecting the fragile semiconductor chip by encapsulating the chip in a heat sink cap and electrically connected to a substrate for further electrical connection.

Regarding claim 11, Aoki discloses the RGA interposer of claim 10, wherein the substrate includes a ball grid array (BGA) (Aoki discloses that 210 is a ball grid array package as shown in Fig. 2) or a land grid array (LGA).

Regarding claim 12, Aoki discloses the RGA interposer of claim 10, wherein the die includes an integrated circuit (IC), a central processing unit (CPU), a microprocessor, a platform controller hub (PCH), a memory, or a field-programmable gate array (FPGA) (Aoki discloses 

Regarding claim 20, the prior art of Aoki discloses in Fig. 2, provided above, a method of forming a semiconductor packaged system, comprising:

forming a semiconductor package (210, ¶ 0017, “BGA package”, where BGA means gall grid array);

disposing a RGA interposer (220, ¶ 0017) on a package substrate (260, ¶ 0017, “motherboard 260”), 

wherein the RGA interposer (220) is coupled to the package substrate (260) by a plurality of second solder balls (220 connects to 260 by way of solder balls 255, ¶ 0017); and

disposing the semiconductor package (210) onto the RGA interposer (210 on 220),

wherein the semiconductor package is coupled to the RGA interposer by the plurality of first solder balls (210 connects to 220 by way of solder balls 215).

Aoki does not disclose, wherein “forming a semiconductor package” includes,
“disposing a die on a substrate, wherein the substrate has a top surface and a bottom surface that is opposite to the top surface;

coupling a plurality of first solder balls to the bottom surface of the substrate, wherein the heatsink, the die, the substrate, and the plurality of first solder balls are stacked on top of each other, respectively, to form a semiconductor package”.

    PNG
    media_image9.png
    670
    719
    media_image9.png
    Greyscale

Shimizu discloses in Fig. 4, shown above, wherein,
disposing a die (12) on a substrate (11), 
wherein the substrate has a top surface and a bottom surface that is opposite to the top surface (11 has a top and lower surface);
stacking a heatsink (33) over the die and the substrate (33 is over 12 and 11), 
wherein the heatsink is coupled to the top surface of the substrate (33 connects to the top of 12);

wherein the heatsink (33), the die (12), the substrate (11), and the plurality of first solder balls (11A) are stacked on top of each other (as can be seen in Fig. 4), respectively, to form a semiconductor package (the package of Fig. 4, has been interpreted to be elements 33, 12, 11 and 11A).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“disposing a die on a substrate, wherein the substrate has a top surface and a bottom surface that is opposite to the top surface;
stacking a heatsink over the die and the substrate, wherein the heatsink is coupled to the top surface of the substrate;
coupling a plurality of first solder balls to the bottom surface of the substrate, wherein the heatsink, the die, the substrate, and the plurality of first solder balls are stacked on top of each other, respectively, to form a semiconductor package”,

in the invention or system of Aoki as taught by Shimizu, for the purpose of protecting the fragile semiconductor chip by encapsulating the chip in a heat sink cap and electrically connected to a substrate for further electrical connection.

Regarding claim 21, Aoki discloses the RGA interposer of claim 20, wherein the RGA interposer further comprises:

disposing a plurality of heater traces (245, ¶ 0017) in a first substrate (220), 

wherein the first substrate has a top surface and a bottom surface that is opposite to the top surface (220 has an upper surface and a lower surface); and

disposing a plurality of vias in the substrate (vias have been interpreted to be elements 225/230 within 220), 

wherein the plurality of vias extend vertically from the bottom surface to the top surface (225/230 extend from the top surface to the lower surface of 220), 

wherein one of the plurality of vias is between two of the plurality of heater traces (several 225/230 are between two neighboring heater traces 245), and 

wherein the plurality of vias have a z- height that is greater than a z-height of the plurality of heater traces (225/230 have a vertical dimension that is greater than the vertical dimension of 245).

Regarding claim 22, Aoki discloses the RGA interposer of claim 20, wherein the die includes an IC, a CPU (Aoki discloses wherein the chips could be CPU for use in the package 

Regarding claim 24, Aoki discloses the RGA interposer of claim 21, further comprising a heated surface in the first substrate (when heater traces 245 are activated, the surfaces near the heater traces 245, will be heated surfaces, this is discussed in detail in ¶ 0017), wherein the heated surface in the first substrate is thermally coupled to one or more of the heater traces (this is discussed in detail in ¶ 0017), one or more of the solder balls (discussed in ¶ 0017), and one or more of the first conductive pads (230), and wherein the heated surface has a first temperature that is lower than a second temperature of the heated surface (solder balls 215 and 255 are reflowed when heater traces are activated in a “second temperature” when the traces are activated, whereas when they are not activated, a “first temperature” of no heat will be imparted to the solder balls 215/255 at the upper and lower surfaces of 220, respectively).

Regarding claim 25, Aoki discloses the RGA interposer of claim 24, wherein the second temperature of the heated surface in first substrate reflows the one or more of the first solder balls to couple the semiconductor package to the RGA interposer (this is explicitly disclosed in ¶ 0017 of Aoki).


23 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0179066) in view of Shimizu et al. (US 6,566,748) in view of Boyd et al. (US 2016/0351526) in view of Moore (US 2004/0020687).

Regarding claim 23, Aoki discloses the RGA interposer of claim 21, 
wherein the plurality of heater traces (245) are embedded in a layer of the first substrate (245 are embedded within 220), 
wherein the plurality of vias have top ends on the top surface of the first substrate (top surfaces of portion 230 are exposed at the top surface of 220), and 
bottom ends on the bottom surface of the first substrate (lower surfaces of portion 230 are exposed at the lower surface of 220), 
wherein the layer of the first substrate is between the top ends and bottom ends of the vias (layer of 220 where 245 are located are between the top surface and lower surface of 220).

First, Aoki does not explicitly disclose,
“wherein the plurality of heater traces are resistive heaters”.

Boyd discloses in Figs. 8A-C, a resistive heater trace for use in reflowing solder balls for an integrated circuit chip package, discussed at length in ¶ 0076 and 0077.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the plurality of heater traces are resistive heaters”,

in the invention or system of Aoki as taught by Boyd, for the purpose of providing the conductive elements within the substrate which can cause excess heat to build up due to the resistive nature of the material properties which can cause solder ball reflow should the designer or operator desire to reflow the solder ball connections.

Second, Aoki does not explicitly disclose,
“wherein each of the plurality of heater traces includes a via filament interconnect coupled to a power source and a ground source”.

Boyd et al. discusses power discussed for powering the heater elements in at least ¶ 0072.  Clearly specifics with regard to the heating elements would need to be included to operate the heating elements in a basic electrical circuit consideration, where “…constant input voltage and the average current consumed by the heater…”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each of the plurality of heater traces includes … a power source”,



Moore discusses in ¶ 0035, wherein a heater trace is connected to a power supply with an electrical connection, which is interpreted as the “filament interconnect” to bring voltage and ground signal, see Fig. 4B, shown below, for providing the necessary conditions to operate the heater trace.

    PNG
    media_image8.png
    371
    600
    media_image8.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each of the plurality of heater traces includes a via filament interconnect coupled to a power source and a ground source”,




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893